               Case 5:17-cv-00220-LHK Document 1370-1 Filed 01/19/19 Page 1 of 1


              Federal Trade Commission vs. Qualcomm Incorporated
                           Case No. 17-cv-00220-LHK




                       Richard Donaldson (8/15/2018)

Donaldson, Richard - 08/15/2018
Page 9
    9 :25         Did you have direct responsibility for
   10 :1            RICHARD L. DONALDSON, ESQUIRE
       2    developing any licensing programs or strategies
       3    regarding cellular wireless patents?
       4          MS. GILLEN: Object to the form.
       5       A No, I did not.
